OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 21, 1960, under the name of Robert Joseph Ronan. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice found the respondent guilty of professional misconduct, inter alia, as follows:
(1) The respondent failed to reply to numerous inquiries of his clients and of a substituted attorney and failed to return his clients’ papers to the substituted attorney notwithstanding a direction to do so by the court; (2) after being retained and receiving a $200 fee to file an application on behalf of his client for a liquor license, the respondent failed to apply for said license and failed to refund the $200; (3) the respondent induced another to loan credit cards to a third party and $7,000 to himself upon the representation that he would be personally responsible for the debt and any debts incurred and he failed to repay said debts as agreed, leading to a default judgment in the amount of $19,628.09 against the respondent, which judgment remains unsatisfied; (4) after being retained in a condemnation proceeding and paid $500 which, the respondent represented, was needed to pay for an appraisal of property, he failed to provide his clients with an appraisal report and never refunded said money; and (5) the respondent failed to co-operate with the Westchester County Bar Association Grievance Committee and with the petitioner grievance committee in their respective investigations of complaints based upon these acts.
After reviewing all of the evidence, we find the respondent guilty of the afore-mentioned misconduct. Accordingly, the petitioner’s motion to confirm the referee’s report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
*407Mollen, P. J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.